Case 3:21-mc-00001-NJR Document 2 Filed 01/22/21 Page1of1 Page ID #12

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

IN RE:

Richard P. Liebowitz

11 Sunrise Plaza, Suite 5 Case Number: 21-mc-1-NJR
Valley Stream, NY 11580

an attorney,

NOTICE

A copy of an order of the District Court of the Southern District of New York dated and
effective, November 30, 2020, interimly suspending you from the practice of law for pending the
outcome of disciplinary proceedings has been received and filed in this Court. Pursuant to
Southern District of Illinois Local Rule 83.3(c)(2),

IT IS ORDERED that you show cause, within 30 days after service of this Notice, why
the imposition of similar discipline by this Court, consisting of interim suspension from the
practice of law in this Court until further order of the Court, would be unwarranted. If you fail to
respond, this Court will impose similar discipline.

Dated: January 22, 2021

BY ORDER OF THE COURT

agi Pas

MARGARET M. ROBERTIE
Clerk of the Court

 
